NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  PETER JOSEPH DANIELS, III, Appellant.

                             No. 1 CA-CR 18-0306
                               FILED 4-23-2019


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201700779
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Stephen L. Duncan, PLC, Scottsdale
By Stephen L. Duncan
Counsel for Appellant
                             STATE v. DANIELS
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge James B. Morse Jr. and Judge Jon W. Thompson joined.


S W A N N, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), from Peter Joseph Daniels III’s
convictions and sentences for two counts of aggravated assault and one
count of criminal damage. Neither Daniels nor his counsel identify any
issues for appeal.1 We have reviewed the record for fundamental error. See
Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). We find none.

¶2            Daniels was indicted for two counts of aggravated assault
(class three felonies), two counts of aggravated assault against persons
under 15 years of age (class two felonies), and one count of criminal damage
in an amount totaling between $1,000 and $2,000 (class six felony). He
pleaded not guilty, and the matter proceeded to a jury trial.

¶3             At trial, the state presented evidence of the following facts,
which we view in the light most favorable to sustaining the jury’s verdicts.
See State v. Gunches, 225 Ariz. 22, 25, ¶ 14 (2010). T.M., C.W., and T.M.’s two
young daughters were driving home to Phoenix from Prescott in T.M.’s
small four-door hatchback, when T.M. noticed a SUV weaving through
traffic behind him. T.M. was driving, with C.W. in the passenger seat and
his daughters in the backseat, while Daniels was driving alone in the
approaching SUV. It was midday and T.M.’s car windows were down.




1       Daniels filed a motion with this court in propria persona in February
2019, in which he argues that his “appointed assistance of counsel has not
been adequate,” and requests additional time to file a supplemental brief.
First, claims of ineffective assistance of counsel may only be raised in
petitions for post-conviction relief, not in direct appeals. See State v. Spreitz,
202 Ariz. 1, 3, ¶ 9 (2002). Second, by the time Daniels requested an
extension, the deadline to file a supplemental brief had already passed. We
deny his request for an extension to file a supplemental brief.


                                        2
                            STATE v. DANIELS
                            Decision of the Court

¶4             Daniels started to drive close to T.M.’s rear. T.M. could not
change lanes because of the traffic, so Daniels drove into the median to pass
him, kicking up dirt and debris onto his car. T.M. stuck up his middle finger
toward Daniels, who reciprocated the gesture, laughed, and started braking
in front of T.M. At a bend in the road, Daniels swerved his SUV attempting
to force T.M. and his passengers off the road, but T.M. maneuvered sharply
to avoid Daniels. C.W. fumbled with her phone to call the police while
trying to comfort the worried children. T.M. then sped up to approximately
90 miles per hour to get ahead of and away from Daniels, but Daniels was
able to get back behind T.M.’s car and rammed it several times with his
front bumper while both vehicles were still traveling at high speeds.
Daniels then pulled his SUV up to the side of T.M.’s car, and began laughing
and “egging [T.M.] on.” T.M. warned his passengers to hold on and
“mashed” on the brakes so to fall behind Daniels, and then took several
pictures of Daniels’s license plate. T.M. abruptly pulled off the highway
into a store parking lot and Daniels drove away. The altercation caused
approximately $4,200 of damage to T.M.’s car.

¶5            The court denied Daniels’s motion for a judgment of acquittal
under Ariz. R. Crim. P. (“Rule”) 20. The jury found Daniels guilty of two
counts of aggravated assault (as to T.M. and C.W., but not to T.M.’s two
minor children) and one count of criminal damage in an amount of over
$1,000, and the court sentenced him to 10 years’ imprisonment, with credit
for 315 days of presentence incarceration.

¶6           We detect no fundamental error. Daniels was present and
represented at all critical stages. The jury was properly comprised under
A.R.S. § 21-102 and was properly instructed. The jury’s verdict was
supported by sufficient evidence.

¶7            A person commits assault by “intentionally placing another
person in reasonable apprehension of immediate physical injury.” A.R.S.
§ 13-1203(A)(2). Basic assault becomes aggravated assault if the person
commits the assault by using a “dangerous instrument,” such as a vehicle.
A.R.S. §§ 13-105(12), -1204(A)(2). Here, the state’s evidence established that,
while driving at high speeds, Daniels drove close on T.M.’s rear, swerved
his SUV toward T.M.’s car at a bend in the road, and then rammed T.M.’s
car from the rear several times. Daniels’ physical gestures toward T.M.’s
car further indicate that his aggressive driving was intentional, and support
finding that T.M. and C.W. feared for their safety. Daniels was aware that
C.W. was a passenger in the car. A person commits criminal damage by
“recklessly defacing or damaging the property of another person.” A.R.S.
§ 13-1602(A)(1); see A.R.S. § 13-1701(1) (“‘Damage’ means any physical or


                                      3
                            STATE v. DANIELS
                            Decision of the Court

visual impairment of any surface.”). Here, the state established that T.M.’s
vehicle sustained over $4,000 in damage from the altercation with Daniels—
significantly more than the $1,000 to $2,000 in damage required under § 13-
1602(B)(4), with which Daniels was charged and convicted. The court
imposed a lawful prison term for Daniels’s convictions under A.R.S. §§ 13-
703(J), -1204(E), and -1602(B)(4).

¶8            We affirm. Defense counsel’s obligations pertaining to this
appeal have come to an end. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Unless, upon review, counsel discovers an issue appropriate for
petition for review to the Arizona Supreme Court, counsel must only
inform Daniels of the status of this appeal and his future options. Id.
Daniels has 30 days from the date of this decision to file a petition for review
in propria persona. See Rule 31.21(b)(2)(A). Upon the court’s own motion,
Daniels has 30 days from the date of this decision in which to file a motion
for reconsideration. See Rule 31.20(c).




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT
                                         4